EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Williams on 4/29/2022.
The application has been amended as follows: 
Claim 21, line 12, delete “and” after “face in use,”
Claim 21, line 15: replace “chamber.” with 
--chamber, and 
			wherein the non-seal side portion includes a lower inner wall, and
			wherein the upper inner wall forms a continuous wall structure with the lower inner wall, the upper inner wall and the lower inner wall being formed of a same material.--
Claim 24, line 2, replace “a lower inner wall and a lower outer elastic wall,” with  --a lower outer wall comprising a material that is elastic,--
Claim 24, line 3, replace “elastically expands” with -- is configured to elastically expand--.
 Claim 30, line 17, replace “lower inner wall” with --lower inner wall, the upper inner wall and the lower inner wall being formed of a same material.--
Claim 39, line 20, replace “lower inner wall” with --lower inner wall, the upper inner wall and the lower inner wall being formed of a same material.--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Ho et al (2007/0163594) in figs 22-23 discloses a patient interface (100) for delivering pressurized gas to a patient, comprising: a patient contacting side (side corresponding to cushion (106)) of the patient interface adapted to, in use, sealingly engage the patient's face by a compressive force (adapted to receive the nose of a patient while in use) (para [0113]); a non-patient contacting side (side corresponding to mask shell (104)) opposite the patient contacting side; and a chamber (110, 112) (chamber and reservoir) extending from a seal-side portion on the patient contacting side (106) to a non-seal side portion on the non-patient contacting side (104) (para [0113]), the chamber including a predetermined amount of fluid (dampening medium may be a gas, fluid, or gel) (para [0113]), wherein, in use, the fluid flows between the seal-side portion of the chamber and the non-seal side portion of the chamber in accordance with a magnitude of the compressive force (fluid flows from chamber (110) into reservoir (112) when mask cushion (106) is compressed) (para [0114]), wherein the seal-side portion (106) includes with an upper inner wall and an upper outer wall, the upper inner wall being configured to directly contact the patient’s face in use (as shown in fig 22, cushion (106) on seal-side portion includes an upper outer wall formed on the outwardly facing perimeter of the cushion (106) and an upper inner wall formed the inwardly facing perimeter of the cushion cavity (108) configured to receive a portion of a user, for example a nose) (para [0113]), wherein the upper inner wall has a thickness to facilitate the flow of the fluid between the seal-side portion of the chamber (110) and the non-seal side portion of the chamber (112) (the cushion (106) is made of a resilient material (para [0115]) and configured to allow the fluid to flow from the seal-side portion of the chamber (110) and the non-seal side portion of the chamber (112) when mask cushion (106) is compressed) (para [0114]) ; and wherein the non-seal side portion includes a lower inner wall (inner wall of mask shell (104)), and wherein the upper inner wall forms a continuous wall structure with the lower inner wall (as shown in fig 24, lower inner wall formed on shell (104) and upper inner wall formed on cushion (108) form a continuous structure); and Skipper et al (2011/0088699) in fig 190 teaches a patient interface with a seal-side portion (gel-filled LSR cushion) including an inner wall (747) and an outer wall (748), wherein the inner wall (747) has a thickness (0.4 mm) that is smaller than a thickness (0.6 mm) of the outer wall (748) (para [0233]).  However, neither Ho et al or Skipper et al, either alone or in combination, disclose the upper inner wall and the lower inner wall being formed of a same material.  Therefore, claims 21-22, 24-30, 32-40, and 42-49 have been found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785